                       Case 5:20-cv-05799-LHK Document 465 Filed 02/03/21 Page 1 of 9


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10
                                                 UNITED STATES DISTRICT COURT
               11
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               12

               13                                         SAN JOSE DIVISION

               14
                       NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               15
                                                     Plaintiffs,    JOINT CASE MANAGEMENT
               16                    v.                             STATEMENT
               17
                       WYNN COGGINS, et al.,                        Date:    February 5, 2021
               18                                                   Time:    10:00 a.m. PST
                                                     Defendants.    Place:   Courtroom 8
               19                                                   Judge:   Hon. Lucy H. Koh
               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                              JOINT CASE MANAGEMENT STATEMENT
                            Case 5:20-cv-05799-LHK Document 465 Filed 02/03/21 Page 2 of 9


                   1            Pursuant to Civil Local Rule 16-10(d) and the Court’s January 15, 2021 Case

                   2   Management Order (Dkt. 456), the parties to this action, by their respective counsel, respectfully

                   3   submit the following Joint Case Management Statement in anticipation of the Further Case

                   4   Management Conference scheduled for February 5, 2021 at 10:00 a.m. For the reasons set forth

                   5   below, in light of Executive Order No. 13986, “Executive Order on Ensuring a Lawful and

                   6   Accurate Enumeration and Apportionment Pursuant to the Decennial Census,” issued on January

                   7   20, 2021, and the parties’ ongoing discussions concerning what further proceedings may be

                   8   appropriate in this case, Defendants request a further 21-day stay of the case. Additionally, in

                   9   light of the expected provision of certain data and the hopeful resolution of certain data issues

               10      between the parties, Defendants also request a further 21-day stay of further proceedings on

               11      Plaintiffs’ Motion to Compel and for Sanctions, currently stayed until February 5, 2021, pursuant

               12      to the Court’s Order of January 31, 2021 (Dkt. 464).

               13               The parties propose that the case management conference scheduled for February 5, 2021

               14      be continued to February 26, 2021, at which point the parties expect to provide detailed updates

               15      to the Court about the status of their discussions and potential resolution of this matter.

               16      I.       REQUEST FOR A FURTHER 21-DAY STAY OF LITIGATION TO ALLOW

               17               FOR ONGOING DISCUSSIONS BETWEEN THE PARTIES

               18               As indicated in the parties’ Stipulation and Proposed Order Regarding a Stay of Further

               19      Proceedings on Plaintiffs’ Motion to Compel (Dkt. 363), since the previous Case Management

               20      Conference, the parties have engaged in good-faith discussions concerning the potential

               21      resolution of this case. Conversations have taken place and will continue to take place between

               22      counsel representing the parties and between Plaintiffs’ counsel and Census Bureau personnel.

               23      These discussions have been fruitful and parties have largely reached agreement on key portions

               24      of Plaintiffs’ claims. For example:

               25               (1)    Presidential Memorandum. On January 20, 2021, President Biden signed

               26                      Executive Order 13986, which revoked Executive Order 13880 (“Collecting

               27                      Information About Citizenship Status in Connection With the Decennial Census”)

               28                      and the Presidential Memorandum of July 21, 2020 (“Excluding Illegal Aliens

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         2             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 465 Filed 02/03/21 Page 3 of 9


                   1                   from the Apportionment Base Following the 2020 Census”). Exec. Order No.

                   2                   13986, 86 Fed. Reg. 7015 (Jan. 25, 2021). Consistent with Executive Order

                   3                   13986, the tabulation of total population by States based on 2020 Census data and

                   4                   described by 13 U.S.C. § 141(b), and the P.L. 94-171 Redistricting Summary

                   5                   Data File based on 2020 Census data and described by 13 U.S.C. § 141(c), will

                   6                   not include or otherwise incorporate any information on citizenship or

                   7                   immigration status, nor will such counts or data products be affected by any

                   8                   information on citizenship or immigration status.

                   9           (2)     Processing Timeline. The Census Bureau is scheduled to release the results of

               10                      the 2020 Census by April 30, 2021. As in prior censuses, the Census Bureau may

               11                      wish to release the results a short period before the scheduled release date.

               12                      However, the Census Bureau will not under any circumstances report the results

               13                      of the 2020 Census to the Secretary of the Department of Commerce, the

               14                      President, and Congress, before April 16, 2021. This schedule is equivalent to the

               15                      COVID-19 plan timeline for data processing sought by Plaintiffs’ Second

               16                      Amended Complaint.

               17              The parties have memorialized these two resolved issues into the attached stipulation and

               18      proposed order seeking to extend the stay.

               19              The parties are continuing to engage in good faith discussions regarding resolving the

               20      remaining issues in this case, in whole or in part, including (a) data processing steps being taken

               21      and that should appropriately be taken, and (b) identification and appropriate rectification of

               22      potential field operation/data collection quality issues (if any). These discussions are ongoing,

               23      and the parties believe that it is in the best interests of the parties and the public to stay further

               24      proceedings in this case to allow those discussions to continue. The proposed stay would apply

               25      to any outstanding obligations to the Court, as well as to all outstanding discovery (see below

               26      regarding the requested additional stay of further proceedings related to Plaintiffs’ Motion to

               27      Compel).

               28

                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          3              JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 465 Filed 02/03/21 Page 4 of 9


                   1           The parties agree that nothing in this Joint Case Management Statement or in the

                   2   representations made by either party during their ongoing discussions shall apply to change or

                   3   limit Defendants’ obligations to respond to information requests from Congress, the Office of

                   4   Inspector General, or the Government Accountability Office.

                   5           The parties therefore request a stay of all proceedings and obligations not otherwise

                   6   specifically addressed in this Case Management Statement until February 26, 2021. The parties

                   7   request that the Court continue the Case Management Conference currently scheduled for Friday,

                   8   February 5, 2021, until Friday, February 26, 2021.

                   9   II.     REQUEST FOR A FURTHER 21-DAY STAY OF FURTHER PROCEEDINGS

               10              CONCERNING PLAINTIFFS’ MOTION TO COMPEL AND FOR SANCTIONS

               11              On January 28, 2021, the Magistrate Judge panel granted Plaintiffs’ Renewed Motion to

               12      Compel and deferred ruling on their Motion for Sanctions (Dkt. 462). On January 30, 2021, the

               13      parties filed a stipulation requesting a stay of further proceedings on the motion to compel for

               14      seven days on the basis of the parties’ ongoing discussions and their intent to resolve the

               15      outstanding data issues without further court intervention (Dkt. 463). The Court granted the

               16      requested stay (Dkt. 464), and during the five days that have so far elapsed, the parties have

               17      made progress towards resolving the issues addressed in the Plaintiffs’ motion. The parties

               18      continue to agree that it is in the best interest of both the parties and the public to focus their

               19      efforts on their ongoing discussions and the provision by Defendants of targeted information

               20      requested by Plaintiffs. For these reasons, the parties propose a further stay of 21 days for

               21      proceedings related to Plaintiffs’ motion to compel, to be coextensive with the requested stay of

               22      the case as a whole.

               23      III.    EXPIRATION OF THE REQUESTED STAY

               24              Defendants acknowledge and represent that, should the parties not reach resolution (or

               25      request an additional stay) and the case restarts once the 21-day stay is lifted (under the exact

               26      same schedule currently in place, continued by 21 days), Defendants will not resist or challenge

               27      any of their discovery obligations or depositions as a result of the scheduling stays in this case,

               28

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          4             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 465 Filed 02/03/21 Page 5 of 9


                   1   but Defendants reserve their rights to assert the objections that they would have had in the

                   2   normal course.

                   3          The parties propose providing a Joint Case Management Statement two business days

                   4   before the conclusion of the proposed 21-day stay, should the Court enter a stay.

                   5

                   6   Dated: February 3, 2021                           LATHAM & WATKINS LLP

                   7
                                                                         By: /s/ Sadik Huseny
                   8                                                        Sadik Huseny
                   9                                                     Sadik Huseny (Bar No. 224659)
                                                                         sadik.huseny@lw.com
               10                                                        Steven M. Bauer (Bar No. 135067)
                                                                         steven.bauer@lw.com
               11                                                        Amit Makker (Bar No. 280747)
                                                                         amit.makker@lw.com
               12                                                        Shannon D. Lankenau (Bar. No. 294263)
                                                                         shannon.lankenau@lw.com
               13                                                        LATHAM & WATKINS LLP
                                                                         505 Montgomery Street, Suite 2000
               14                                                        San Francisco, CA 94111
                                                                         Telephone: 415.391.0600
               15                                                        Facsimile: 415.395.8095
                                                                         Melissa Arbus Sherry (pro hac vice)
               16                                                        melissa.sherry@lw.com
                                                                         Richard P. Bress (pro hac vice)
               17                                                        rick.bress@lw.com
                                                                         Anne W. Robinson (pro hac vice)
               18                                                        anne.robinson@lw.com
                                                                         Tyce R. Walters (pro hac vice)
               19                                                        tyce.walters@lw.com
                                                                         Gemma Donofrio (pro hac vice)
               20                                                        gemma.donofrio@lw.com
                                                                         Christine C. Smith (pro hac vice)
               21                                                        christine.smith@lw.com
                                                                         LATHAM & WATKINS LLP
               22                                                        555 Eleventh Street NW, Suite 1000
                                                                         Washington, D.C. 20004
               23                                                        Telephone: 202.637.2200
                                                                         Facsimile: 202.637.2201
               24
                                                                         Attorneys for Plaintiffs National Urban League;
               25                                                        League of Women Voters; Black Alliance for
                                                                         Just Immigration; Harris County, Texas; King
               26                                                        County, Washington; City of San Jose,
                                                                         California; Rodney Ellis; Adrian Garcia; and
               27                                                        the NAACP
               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       5             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 465 Filed 02/03/21 Page 6 of 9


                   1   Dated: February 3, 2021                By: /s/ Jon M. Greenbaum
                                                              Kristen Clarke (pro hac vice)
                   2                                          kclarke@lawyerscommittee.org
                                                              Jon M. Greenbaum (Bar No. 166733)
                   3                                          jgreenbaum@lawyerscommittee.org
                                                              Ezra D. Rosenberg (pro hac vice)
                   4
                                                              erosenberg@lawyerscommittee.org
                   5                                          Ajay Saini (pro hac vice)
                                                              asaini@lawyerscommitee.org
                   6                                          Maryum Jordan (Bar No. 325447)
                                                              mjordan@lawyerscommittee.org
                   7                                          Pooja Chaudhuri (Bar No. 314847)
                                                              pchaudhuri@lawyerscommittee.org
                   8                                          LAWYERS’ COMMITTEE FOR CIVIL
                                                              RIGHTS UNDER LAW
                   9                                          1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               10                                             Telephone: 202.662.8600
               11                                             Facsimile: 202.783.0857

               12                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               13                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               14                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               15
                                                              Wendy R. Weiser (pro hac vice)
               16                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (pro hac vice)
               17
                                                              wolft@brennan.law.nyu.edu
               18                                             Kelly M. Percival (pro hac vice)
                                                              percivalk@brennan.law.nyu.edu
               19                                             BRENNAN CENTER FOR JUSTICE
                                                              120 Broadway, Suite 1750
               20                                             New York, NY 10271
                                                              Telephone: 646.292.8310
               21                                             Facsimile: 212.463.7308
               22                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               23                                             Texas; League of Women Voters; King County,
               24                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               25                                             NAACP; and Navajo Nation

               26                                             Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
               27                                             PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
               28                                             Los Angeles, California 90005

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 465 Filed 02/03/21 Page 7 of 9


                   1                                          Telephone: 213.385.2977
                                                              Facsimile: 213.385.9089
                   2
                                                              Attorneys for Plaintiff City of San Jose
                   3
                                                              Doreen McPaul, Attorney General
                   4
                                                              dmcpaul@nndoj.org
                   5                                          Jason Searle (pro hac vice)
                                                              jasearle@nndoj.org
                   6                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   7                                          P.O. Box 2010
                                                              Window Rock, AZ 86515
                   8                                          Telephone: (928) 871-6345
                   9                                          Attorneys for Navajo Nation
               10      Dated: February 3, 2021                By: /s/ Danielle Goldstein
               11                                             Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
               12                                             Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               13                                             Danielle Goldstein (Bar No. 257486)
                                                              danielle.goldstein@lacity.org
               14                                             Michael Dundas (Bar No. 226930)
                                                              mike.dundas@lacity.org
               15                                             CITY ATTORNEY FOR THE CITY OF
                                                              LOS ANGELES
               16                                             200 N. Main Street, 8th Floor
                                                              Los Angeles, CA 90012
               17
                                                              Telephone: 213.473.3231
               18                                             Facsimile: 213.978.8312

               19                                             Attorneys for Plaintiff City of Los Angeles

               20      Dated: February 3, 2021                By: /s/ Michael Mutalipassi
                                                              Christopher A. Callihan (Bar No. 203010)
               21                                             legalwebmail@ci.salinas.ca.us
                                                              Michael Mutalipassi (Bar No. 274858)
               22                                             michaelmu@ci.salinas.ca.us
                                                              CITY OF SALINAS
               23                                             200 Lincoln Avenue
               24                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               25                                             Facsimile: 831.758.7257

               26                                             Attorneys for Plaintiff City of Salinas

               27      Dated: February 3, 2021                By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
               28                                             rbalabanian@edelson.com

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            7              JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 465 Filed 02/03/21 Page 8 of 9


                   1                                          Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
                   2                                          EDELSON P.C.
                                                              123 Townsend Street, Suite 100
                   3                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   4
                                                              Facsimile: 415.373.9435
                   5
                                                              Rebecca Hirsch (pro hac vice)
                   6                                          rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
                   7                                          CITY OF CHICAGO
                                                              Celia Mexa
                   8                                          Stephen J. Kane
                                                              121 N. LaSalle Street, Room 600
                   9                                          Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               10                                             Facsimile: (312) 744-5185
               11
                                                              Attorneys for Plaintiff City of Chicago
               12
                       Dated: February 3, 2021                By: /s/ Donald R. Pongrace
               13                                             Donald R. Pongrace (pro hac vice)
                                                              dpongrace@akingump.com
               14                                             Merrill C. Godfrey (Bar No. 200437)
                                                              mgodfrey@akingump.com
               15                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               16                                             2001 K St., N.W.
                                                              Washington, D.C. 20006
               17                                             Telephone: (202) 887-4000
               18                                             Facsimile: 202-887-4288

               19                                             Attorneys for Plaintiff Gila River Indian
                                                              Community
               20
                       Dated: February 3, 2021                By: /s/ David I. Holtzman
               21                                             David I. Holtzman (Bar No. 299287)
                                                              David.Holtzman@hklaw.com
               22                                             HOLLAND & KNIGHT LLP
                                                              Daniel P. Kappes
               23                                             Jacqueline N. Harvey
                                                              50 California Street, 28th Floor
               24                                             San Francisco, CA 94111
               25                                             Telephone: (415) 743-6970
                                                              Fax: (415) 743-6910
               26
                                                              Attorneys for Plaintiff County of Los Angeles
               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            8             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 465 Filed 02/03/21 Page 9 of 9


                   1   DATED: February 3, 2021                           BRIAN M. BOYNTON
                                                                         Acting Assistant Attorney General
                   2
                                                                         AUGUST E. FLENTJE
                   3                                                     Special Counsel to the Assistant
                                                                          Attorney General
                   4

                   5                                                     ALEXANDER K. HAAS
                                                                         Branch Director
                   6
                                                                         BRAD P. ROSENBERG
                   7                                                     Assistant Branch Director

                   8                                                     /s/ Zachary A. Avallone
                                                                         ZACHARY A. AVALLONE
                   9                                                     KERI L. BERMAN
                                                                         ELLIOTT M. DAVIS
               10                                                        STEPHEN EHRLICH
               11                                                        JOHN ROBINSON
                                                                         JORDAN VON BOKERN
               12                                                        Trial Attorneys
                                                                         U.S. Department of Justice
               13                                                        Civil Division - Federal Programs Branch
                                                                         1100 L Street, NW
               14                                                        Washington, D.C. 20005
                                                                         Telephone: (202) 514-2705
               15
                                                                         Attorneys for Defendants
               16

               17

               18
                                                               ATTESTATION
               19
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               20
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               21
                       in this filing.
               22
                       Dated: February 3, 2021                           LATHAM & WATKINS LLP
               23
                                                                         By: /s/ Sadik Huseny
               24
                                                                             Sadik Huseny
               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       9             JOINT CASE MANAGEMENT STATEMENT
